Citation Nr: 1415150	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  07-35 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a genitourinary disorder, to include erectile dysfunction (ED) and Peyronie's disease, and to include as secondary to the service-connected lumbar spine disability.  

2.  Entitlement to service connection for a right shoulder disability. 


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to December 1972 and from October 1973 to September 1993.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio.  The RO has denied the claim of service connection for erectile dysfunction; however, the Board has broadened the claim under Clemons v. Shinseki, 23 Vet. App. 1 (2009), based on the medical evidence of record.    

In a May 2012 Board decision, the Board remanded the issues for a new VA examination.  In a December 2012 supplemental statement of the case, the RO continued the previous denials of the issues on appeal.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.        

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered.  The Veteran testified at a February 2012 Board hearing before the undersigned acting Veterans Law Judge and at a February 2011 RO hearing.  Transcripts of these hearings have been associated with the claims file.  

The issue of entitlement to service connection for a right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran does not have a genitourinary disorder, to include erectile dysfunction (ED) and Peyronie's disease, that is etiologically related to military service, nor is the disorder proximately due or the result of a service-connected disability.     


CONCLUSION OF LAW

Service connection for a genitourinary disorder, to include erectile dysfunction (ED) and Peyronie's disease, and to include as secondary to a service-connected disability, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107  (West 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Board Remand

In May 2012, the Board remanded the claim and directed the agency of original jurisdiction (AOJ) to afford the Veteran with a VA genitourinary examination to determine whether the Veteran's erectile dysfunction (ED) was likely caused by his service-connected lumbar spine disability.  The examiner was asked to support all opinions and conclusions with a complete rationale in a typewritten report.  The Veteran was afforded a VA examination in May 2012, the examiner provided an opinion as to etiology, and the examiner provided complete rationale for all opinions expressed.  The Veteran's claim was readjudicated in the December 2012 supplemental statement of the case.  

Therefore, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326 (2013).  

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of the information regarding how an effective date and disability rating are determined.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO provided pre-adjudication VCAA notice by letter in July 2006, which notified the Veteran of how to substantiate his claim for service connection.  The letter also provided information regarding the allocation of responsibility between the Veteran and VA and information on how VA determines effective dates and disability ratings.  While the claim at that time had not been expanded per Clemons, this is not prejudicial to the Veteran because all claimed disorders are subject to the same service connection laws and regulations, unlike in Clemons (which concerned both PTSD and psychiatric disorders more generally).  The Board finds that VA has fulfilled its duty to notify.  

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  There is no indication of any specified medical treatment for which efforts to obtain corresponding documentation have not been made.

Additionally, during the appeal period the Veteran was afforded a VA examination in May 2012.  The examiner conducted a thorough examination and provided sufficient information regarding the Veteran's genitourinary disability such that the Board can render an informed determination.  The Board finds that the examination in conjunction with the other medical and lay evidence is adequate for the purpose of determining service connection.  

Because VA has complied with obtaining all identified and available evidence, and there is no indication in the record that any additional evidence pertinent to the claims is available and unassociated with the file, the Board concludes VA has satisfied its duty to assist.

Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 303.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected.  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Analysis

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

The Veteran contends that his erectile dysfunction (ED) was caused by or aggravated by his service-connected residuals of multiple lumbar spine discectomies (lumbar spine disability).  See June 2006 claim.  The Veteran states that after his third lumbar spine surgery, he began having problems with erectile function.  See February 2012 Board hearing transcript.  The Veteran reported that the lumbar spine doctor acknowledged permanent nerve damage to his left foot after the third surgery.  However, when the Veteran mentioned ED, the doctor stated that he did not get close to that nerve.  

The service treatment records show that in November 1978, the Veteran complained of loose skin on the penis for 3 weeks.  The Veteran complained of pain with contact.  The assessment was "? warts."  

On VA examination in March 2006, the Veteran reported that he has some ED.  

On VA examination in January 2007, the Veteran reported that immediately after his lumbar back surgery in November 2004, he experienced erectile dysfunction.  He reported that he is able to achieve an erection for intercourse; however he does not have intercourse because he states that the penis now curved.  He reported that he told his surgeon about this problem, but the surgeon told him that he did not get close to any of the nerves that would cause this problem.  No deformity or sign of trauma was noted.  The Veteran was diagnosed with erectile dysfunction "as a result of a curvature in the penis."  The examiner stated that the issues as to whether the ED was related to military service cannot be resolved with resorting to mere speculation.  The examiner explained, "There is no medical evidence that his lumbar spine surgeries caused curvature of his penis while erect.  Peyronie's disease is a condition of curvature of the penis after trauma.  This is a more likely cause.  The Veteran denies any history of trauma to the penis, so without mere speculation, I cannot resolve this issue."  

TRICARE treatment records show a diagnosis and history of Peyronie's disease and male ED "due to physical condition."  See e.g., April 2010 TRICARE treatment record.  In a January 2008 TRICARE treatment record, the Veteran complained that since his 2004 lumbar spine surgery, his penis curves in an abnormal direction, he has difficulty obtaining an erection and he is not able to ejaculate.  The record notes that the Veteran asked for an opinion to be rendered that his neurological symptoms are related to his lumbar spine disability.  The provider stated that the Veteran's ED is possibly related to his lumbar area, but deferred opinion to input from an urologist.  A February 2008 record contains a notation of Peyronie's disease among the Veteran's "[p]roblems," without further explanation.

On VA examination in May 2012, the Veteran was diagnosed with ED and Peyronie's disease.  The Veteran reported that in 2004 he started having erectile dysfunction, and he contends that it occurred after surgery for his service-connected lumbar spine disability.  The Veteran states that he was still able to have erections, but less.  He also reported curvature of the penis and that his urologist told him that he had Peyronie's disease.  See also January 2008 and April 2010 TRICARE records (showing a history of Peyronie's disease and deferring etiology of the ED for opinion by an urologist).  The examiner opined that the Veteran's ED is related to his Peyronie's disease.  On examination, the penis was normal.  The examiner reviewed the claims file and opined that the Veteran's Peyronie's disease with ED is not caused by or related to military service.  The examiner stated that the Peyronie's disease occurred after discharge.  The examiner further opined that the Veteran's Peyronie's disease with ED has not been aggravated by the service-connected lumbar spine disability.  The examiner stated that the Veteran has had ED since diagnosis of Peyronie's disease.  It has been severe since onset and refractory to medication.  Therefore there is no evidence of aggravation.  Finally, the examiner opined that the Veteran's ED is caused by and related to his Peyronie's disease, and is therefore not caused by or related to his service-connected lumbar spine disability.  The examiner also stated that medical literature review does not support any evidence of Peyronie's disease caused by lumbar surgery.  

As a general matter, lay witnesses are competent to testify as to their observations.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  The Board has considered the Veteran's lay statements and acknowledges that the Veteran is competent to provide evidence as to his symptoms and observations, such as not getting an erection as often as he could prior to the 2004 lumbar spine surgery.  However, the determination as to diagnosis and etiology of a genitourinary disease, relative to causation from another disease or injury, is a medical matter beyond a layperson's comprehension.  Id.  Specifically, though the Veteran is competent to attest to his observation of symptoms of decreased erectile functioning, he is not competent to recognize ED on a chronic level sufficient to warrant a medical diagnosis of ED.  Accordingly, the Veteran is not competent to determine when his ED could have been medically diagnosed.  Further, the determination of whether the Veteran's ED was caused or aggravated by the service-connected lumbar disability requires specialized medical training and is not susceptible of lay opinion.  As the Veteran is not competent to provide an opinion as to the diagnosis and etiology of a genitourinary disorder, to include ED and Peyronie's disease, the issue of the Veteran's credibility is not reached.  Accordingly, the Board finds that the Veteran's lay opinion that he had ED in 2004 after his lumbar spine surgery and that the lumbar spine surgery caused his ED is of no probative value.  

Having considered the Veteran's statements as to his symptoms and observations, Board finds the objective medical opinions by skilled medical professionals are of significant probative value, as they performed medical examinations and based their opinions on the Veteran's medical history and lay statements.  Furthermore, the medical professionals' opinions reflect their specialized knowledge, training, and experience as to the nature and etiology of the Veteran's genitourinary disorder.  
Thus, the Veteran's lay opinion that his ED is proximately due to or a result of his service-connected lumbar spine disability is outweighed by the medical findings, which show that the Veteran's genitourinary disorder is not related to the 2004 lumbar spine surgery and nor is it related to service.  The Board notes that a layperson is competent to report a contemporaneous medical diagnosis.  See Jandreau v. Nicholson, 492 F3d 1372 (Fed. Cir. 2007).  The Veteran reported that his urologist stated he had Peyronie's disease.  The May 2012 VA examiner also diagnosed the Veteran with Peyronie's disease with erectile dysfunction.  Further, the Veteran reported that the surgeon who performed the 2004 lumbar back surgery told him that he did not get close to any of the nerves that would cause ED.  The Board notes that there is nothing in the surgical reports and medical history to indicate that the 2004 lumbar surgery caused the Veteran's ED.  The Board finds that the May 2012 VA examination findings are of particularly high probative value as the VA examiner reviewed the medical history, performed an examination, and provided an opinion specifically regarding the etiology of the Veteran's ED.  The May 2012 VA examiner opined that the Veteran's ED is a result of Peyronie's disease.  The May 2012 VA examiner further stated that the Veteran's Peyronie's disease was not caused by or aggravated by military service.  The examiner further opined that the Veteran's Peyronie's disease with ED has not been aggravated by the service-connected lumbar spine disability.  

The Board affords the January 2008 TRICARE notation of ED being possibly related to the lumbar area to be of no probative value, as the use of terms like "possibly" and "maybe" is too indefinite and speculative to be probative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).  

In light of the medical findings and the May 2012 VA examination, the Board finds that the preponderance of the evidence shows that the Veteran's genitourinary disorder is not proximately due to or the result of the service-connected lumbar spine disability.  Therefore, the Veteran's genitourinary disorder may not be service connected on a secondary basis.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.310.  

The Board further finds that the Veteran's ED is the result of his Peyronie's disease.  The Board notes that a disability that is proximately due to or the result of a nonservice-connected disability may not be service-connected on a secondary basis.   See 38 C.F.R. § 3.310.  Therefore, the Veteran's ED may not be service-connected as secondary to his nonservice-connected Peyronie's disease.  Id.  

The Veteran's genitourinary disorder is not otherwise shown to have been caused or aggravated by service.  Specifically, there is no event, injury, or disease shown in service that may have caused or aggravated the Veteran's Peyronie's disease with ED.  The Board notes that because there is no lay or medical evidence to show that the Veteran's current genitourinary symptoms began until 2004, over a decade after discharge from service, it is unlikely that the Veteran's genitourinary disorder incurred in service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it is proper to consider the Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  

Therefore, though the Board concedes that the Veteran has a genitourinary disorder, diagnosed as Peyronie's disease with ED, the preponderance of the evidence shows that no event, injury, or disease in service caused or aggravated the Veteran's Peyronie's disease with ED.  The Board acknowledges that in November 1978, the Veteran complained of loose skin on the penis and pain with contact.  However, the medical evidence of record shows that the Veteran's current genitourinary disorder, diagnosed as Peyronie's disease with ED, occurred after discharge.  Further, the Veteran contends that his current symptomatology began in 2004, over twenty years after the Veteran's complaints of loose skin on the penis.  Therefore, in light of the lay and medical evidence, the Board finds that the Veteran's current genitourinary disorder is not related to the November 1978 in-service genitourinary complaint.  

Because no event, injury, or disease happened in service to cause the Veteran's current Peyronie's disease with ED, the second Shedden element, an in-service incurrence or aggravation of a disease or injury, is not met, and service connection on a direct basis is not warranted for a genitourinary disorder.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for a genitourinary disorder, to include erectile dysfunction (ED) and Peyronie's disease, and to include as secondary to the service-connected lumbar spine disability, is denied.


REMAND

In the May 2012 remand, the Board directed the VA medical examiner to express an opinion as to whether it is at least as likely as not that the Veteran's right shoulder disability is related to service, to include reference to the Veteran's contention of continuing symptoms since service, and requested that any opinions be supported by complete rationale.  In May 2012, a VA examiner preformed an examination and opined that the right shoulder disability is not related to service.  The examiner stated that the claims file was extensively reviewed and "there are no visit notes that I could locate for a right shoulder condition during active duty service."  First, this rationale assumes that an in-service injury or event did not occur based only on the absence of service treatment records to show a condition.  Second, because there is a service treatment record in July 1978 showing an assessment of right shoulder tendonitis, the rationale is based on an erroneous fact.  For these reasons, the May 2012 VA examination is inadequate and did not comply with the directives of the May 2012 Board remand.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, an addendum opinion is warranted to determine the etiology of the Veteran's right shoulder disability.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).     

Accordingly, the case is REMANDED for the following action:

1. After conducting any development deemed necessary, forward the claims file to the examiner who conducted the May 2012 VA examination, or suitable substitute if that examiner is unavailable.  

The examiner is requested again to review the claims folder in order to render an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right shoulder condition is related to military service.  The examiner is reminded that the lack of visit notes to show a right shoulder condition in active service does not by itself render the Veteran's contentions not credible.  

The examiner's attention is invited to the following:

(a) the July 1978 service treatment record showing treatment of right shoulder pain and the assessment of tendonitis in service.

(b) the Veteran's contention that he has had right shoulder pain since service.

The examiner should provide a complete rationale for all opinions expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

2. To help avoid future remand, the RO is asked to ensure that the required actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner (e.g., a complete rationale for any opinion is not provided), please undertake corrective action before the claims file is returned to the Board.  

3. After completing the development and conducting any additional development that is deemed warranted, readjudicate the claims on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the  matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


